The reception of oral proof to destroy the validity of a grant ought to be strictly guarded, particularly at law. If two grants have issued, the first must have conveyed the right of the State to the land included within the lines expressed in it. A second grant, covering the same land and to the same individual, would be void. Under such circumstances, if part of the same land is covered by both grants, the second will be void as to such part, but may be good as to the residue not covered by the first. An entry is not indispensably necessary to the validity of a grant. Where there are two conflicting entries a younger grant upon the oldest entry may be permitted to prevail in a court of law against an older grant upon the youngest entry agreeably to the present practice. This however arises from the established practice of the State, founded, as it is said, on the peculiar structure of our statute law, and not upon the English authorities.